SUNDBY, J.
(dissenting). I accept Sanfelippo's argument that his lease of a taxicab to a driver is not the "final and ultimate employment of the property which results in its withdrawal from the marketplace of goods and services." DOR v. Milwaukee Refining Corp., 80 Wis. 2d 44, 51, 257 N.W.2d 855, 859 (1977). The court concludes that a taxicab passenger who hires a taxicab does not lease the cab but only employs the driver. The court states: "The cab is not for side or leased to others. The driver's services are for sale." Majority op. at 387.1 suggest the taxi driver is poorly placed to satisfy the demands of a consumer of his or her services without a taxicab. When I was last forced to use the type of vehicular transportation offered by the drivers of Sanfelippo's taxis, I shouted "taxi" at the passing vehicle, not *390"driver." I concede that when my hail was responded to, I did not drive the taxi. But, I submit, as long as I paid the fare, I controlled the destination of the taxi. The taxi driver may oust me from my temporary possession, but if the driver does so, he or she risks breaching our lease agreement.
I therefore dissent from the court's judgment.
RECONSIDERATION of the decision filed July 9, 1992.
Before Eich, C.J., Gartzke, P.J., and Sundby, J.
GARTZKE, P.J.
Pursuant to Rule 809.24, Stats., we reconsider our decision solely to address Sanfelippo's argument that if the lease payments are subject to sales tax, the department is estopped from imposing it. We did not decide that issue in our opinion because, as we said in footnote 5, Sanfelippo's counsel stated during oral argument that it was not before us. He insists in his petition for review that he did not waive the issue. The tax appeals commission rejected Sanfelippo's estoppel argument, and so do we. We therefore confirm our mandate.
The elements of estoppel are (1) action or non-action, (2) on the part of one against whom estoppel is asserted, (3) which induces reasonable reliance thereon by the other, either in action or non-action, and (4) which is to his detriment. DOR v. Moebius Printing Co., 89 Wis. 2d 610, 634, 279 N.W.2d 213, 224 (1979).
Estoppel may be applied against the state when the elements of estoppel are clearly present and it would be unconscionable to allow the state to revise an earlier *391position. DOR v. Family Hosp., Inc., 105 Wis. 2d 250, 254, 313 N.W.2d 828, 830 (1982). We determine on a case-by-case basis whether justice requires the application of estoppel. Id. Estoppel is not applied as freely against governmental agencies as it is against private persons. Id. at 258, 313 N.W.2d at 832.
Sanfelippo asserts that from 1970 to 1984 the department took the position that cab owners having employer-employee relationships with their drivers were not subject to the sales tax.1 Because he relied on the determination by DILHR that his drivers were his employees for unemployment compensation contribution purposes, and the department's failure to collect the sales tax from cab owners in employer-employee relationships, he argues that estoppel should apply. We disagree. The elements of estoppel have not been satisfied.
The action or non-action that Sanfelippo relied upon was not on the part of one against whom estoppel is asserted. He asserts estoppel against the department, not DILHR. Both are state agencies, but DILHR and the department of revenue are separate entities. Cf. Ryan v. DOR, 68 Wis. 2d 467, 470, 228 N.W.2d 357, 359 (1975) (department of revenue not estopped by taxpayers' reliance on statements by employee of tax appeals commission, which is attached to the department of administration). Sanfelippo's reliance on DILHR's determination will not work estoppel against the department.
Sanfelippo's reliance on the department's failure to collect sales tax from him was unreasonable. He cites no authority for the proposition that the department has an affirmative duty to inform individual taxpayers of their tax liability. As the tax appeals commission noted, to *392impose such a duty would be to impose an impossible burden.2
By the Court. — The decision filed in this case on July 9, 1992, is confirmed.

 As we noted earlier, the commission did not find that the department ever took this position.


 Sanfelippo cites three cases where a court estopped the department from imposing a tax. He asserts that the cases are analogous to the one before us. We disagree. In Family Hospital and Moebius, the taxpayers relied on departmental pronouncements that the taxpayers were not subject to the tax. Family Hosp., 105 Wis. 2d at 256, 313 N.W.2d at 831 (taxpayer relied on department's Technical Information Memorandums); Moebius, 89 Wis. 2d at 636-37, 279 N.W.2d at 224-25 (taxpayer relied on a departmental letter). In Libby, McNeill & Libby v. Department of Taxation, 260 Wis. 551, 556, 51 N.W.2d 796, 798 (1952), the taxpayer relied on a supreme court ruling. Sanfelippo did not rely on a departmental memo or letter or appellate court decision that instructed him that he did not have to pay sales tax.